


 

 

 

 

 

CalAmp Deferred Compensation Plan
Adopted August 23, 2013
Amended July 1, 2014

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------




ARTICLE 1
PURPOSE

          In recognition of the services provided by certain key employees,
CalAmp Corp., a Delaware corporation (“CalAmp” or the “Company”), has adopted
the CalAmp Deferred Compensation Plan effective as of August 23, 2013 (as
amended to date, the “Plan”), to make additional retirement benefits and the
potential for increased financial security available on a tax-favored basis to
those individuals. The Plan is intended to be a nonqualified deferred
compensation plan that complies with the provisions of all applicable law,
including Code Section 409A, and shall be operated and interpreted in accordance
with this intention. The Plan shall be an unfunded plan and is maintained
primarily for the purpose of providing deferred compensation benefits for a
select group of management, non-employee directors or highly compensated
employees.

ARTICLE 2
DEFINITIONS

     “Affiliate(s)” means: (a) any firm, partnership, or corporation that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company; (b) any other
organization similarly related to the Company that is designated as such by the
Company; and (c) any other entity 50% or more of the economic interests in which
are owned, directly or indirectly, by the Company.

     “Beneficiary” means the person or persons designated as such in accordance
with Section 7.3.

     “Board” means the Board of Directors of the Company.

     “Cash Class Year Distribution Account(s)” means, with respect to a
Participant for each Plan Year, the Cash Class Year Distribution Account
established on the books of account of the Company, pursuant to Section 5.1, for
that Participant.

     “Change of Control” means a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Code Section 409A and the regulations and
Internal Revenue Service guidance issued thereunder. For purposes of this Plan,
a change in ownership of the Company occurs on the date on which any one person
or more than one person acting as a group acquires ownership of stock of the
Company that, together with stock held by such person or group constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company. A change in the effective control of the Company occurs on the date
on which either (i) a person or more than one person acting as a group acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 51% or more of the total voting power of the stock of the Company or
(ii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board prior to the date of the appointment or election.
A change in the ownership of a substantial portion of assets of the Company
occurs on the date on which any one person or more than one person acting as a
group acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person or persons) assets from the Company
that have a total gross fair market value equal to or more than 51% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions. With respect to a Participating Employer other
than the Company, a Change of Control shall occur on the date that the Company
or its Affiliates (or any combination of the foregoing) shall cease to be the
beneficial owners of at least 50% of the total fair market value or total voting
power of the outstanding voting securities of the Participating Employer or a
sale of substantially all of the assets of a Participating Employer to a party
other than the Company or one of its Affiliates, provided that in either case,
the transaction will constitute a change in the ownership or effective control
or a change in the ownership of a substantial portion of the assets of the
Participating Employer, as described in Treasury Regulation Section
1.409A-3(i)(5), or any successor thereto.

1

--------------------------------------------------------------------------------




     “Class Year Distribution Account(s)” means, with respect to a Participant
for each Plan Year, the Cash Class Year Distribution Account and/or Equity Class
year Distribution Account established on the books of account of the Company,
pursuant to Section 5.1, for that Participant.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Committee” means the CalAmp Compensation Committee appointed by the Board.

     “Common Stock” means the common stock of the Company, par value $.01.

     “Compensation” means, for any Eligible Employee, the cash or equity
remuneration for services payable by the Participating Employer with respect to
a Plan Year for salary, bonuses, Full Value Equity Awards and commissions, but
excluding (even if includible in gross income) expense reimbursements or other
expense allowances, fringe benefits, moving expenses or welfare benefits, as
determined by the Company from time to time and communicated to Eligible
Employees. “Compensation” means, for any Eligible Director, the cash or equity
remuneration for services payable by the Company with respect to a Plan Year for
director-related fees or retainers or Full Value Equity Awards, but excluding
expense reimbursements or other expense allowances or fringe benefits, as
determined by the Company from time to time and communicated to Eligible
Directors. For avoidance of doubt, with respect to both Eligible Employees and
Eligible Directors, Compensation shall not include remuneration paid in the form
of stock options, stock appreciation rights or performance-based stock.

     “Disability” means that a Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Participant’s employer. The determination of the existence of a Disability shall
be made by the Plan Administrator in accordance with Section 409A(a)(2)(C) of
the Code and the regulations and guidance promulgated thereunder.

2

--------------------------------------------------------------------------------




     “Disabled” means having a Disability. The determination of whether a
Participant is Disabled shall be made by the Plan Administrator, whose
determination, made in accordance with Section 409A(a)(2)(C) of the Code and the
regulations and guidance promulgated thereunder, shall be conclusive.

     “Earnings Crediting Options” means the deemed investment options selected
by the Participant from time to time pursuant to which deemed earnings or losses
are credited or debited, as the case may be, to the Participant’s Class Year
Distribution Account(s).

     “Effective Date” means August 23, 2013 (as amended to date).

     “Elective Deferral Limit” means the limit stated in Code Section
402(g)(1)(B), as adjusted in accordance with Code Section 402(g)(4).

     “Eligible Director” means a Non-Employee Director who has been determined
by the Plan Administrator to be eligible to participate in the Plan.

     “Eligible Employee” means an Employee who has been determined by the Plan
Administrator to be eligible to participate in the Plan.

     “Employee” means any individual employed by a Participating Employer on a
regular, full-time basis (in accordance with the personnel policies and
practices of the Participating Employer), including citizens of the United
States employed outside of their home country and resident aliens employed in
the United States; provided, however, that to qualify as an “Employee” for
purposes of the Plan, the individual must be a member of a “select group of
management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA; provided further, that the following individuals shall not
be eligible to participate in the Plan as “Employees”: (a) individuals who are
not classified by a Participating Employer as its employees, even if they are
retroactively recharacterized as employees by a third party or that
Participating Employer, (b) individuals for whom a Participating Employer does
not report wages on IRS Form W-2 or who are not on an employee payroll of that
Participating Employer, and (c) individuals who have entered into an agreement
with a Participating Employer which excludes them from participation in employee
benefit plans of that Participating Employer (whether or not they are treated or
classified as employees for certain specified purposes that do not include
eligibility in the Plan).

     “Enrollment Agreement” means the authorization form which an Eligible
Employee or Eligible Director files with the Plan Administrator or its designee
to participate in the Plan, including, without limitation, one that is completed
and/or sent electronically in a manner specified by the Plan Administrator.

     “Equity Class Year Distribution Account(s)” means, with respect to a
Participant for each Plan Year, the Equity Class Year Distribution Account
established on the books of account of the Company, pursuant to Section 5.1, for
that Participant.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

     “Full Value Equity Awards” means equity awards other than stock options and
stock appreciation rights.

3

--------------------------------------------------------------------------------




     “Key Employee” means a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i) and the regulations issued thereunder.

     “Non-Employee Director” means a non-employee member of the Board.

     “Participant” means an Eligible Employee or Eligible Director who has filed
a completed and executed Enrollment Agreement with the Plan Administrator or its
designee and is participating in the Plan in accordance with the provisions of
Article 4. In the event of the death or incompetency of a Participant, the term
shall mean his or her personal representative or guardian. An individual shall
remain a Participant until that individual has received full distribution of any
vested amount credited to the Participant’s Class Year Distribution Account(s).

     “Participating Employer” means the Company, as well as each Affiliate
identified in Appendix A as may from time to time participate in the Plan by or
pursuant to authorization of the Plan Administrator.

     “Performance-Based Compensation” means Compensation based on services
performed over a period of not less than 12 consecutive months and which meets
the following requirements: (a) the payment of the Compensation or the amount of
the Compensation is contingent upon the satisfaction of pre-established
organizational or individual performance criteria and (b) the performance
criteria are not substantially certain to be met at the time an Enrollment
Agreement is submitted to the Plan Administrator. For purposes hereof,
“pre-established organizational or individual performance criteria” shall mean
criteria which are established in writing by not later than ninety (90) days
after the commencement of the period of service to which the criteria relates,
provided that the outcome is substantially uncertain at the time the criteria
are established. Performance criteria may be subjective but must be bona fide
and relate to the performance of the Participant, a group of Employees that
includes the Participant or a business unit (which may include the Company or a
Participating Employer) for which the Participant provides services. The
determination that any subjective performance criteria have been met shall not
be made by the Participant or by a family member of the Participant.
Performance-Based Compensation does not include any amount or portion of any
amount that will be paid regardless of performance or which is based on a level
of performance that is substantially certain to be met at the time the criteria
is established.

     “Plan” means the CalAmp Deferred Compensation Plan, as amended from time to
time.

     “Plan Administrator” means the Committee or any person(s) or entity
appointed by the Committee to perform the duties of Plan Administrator
hereunder.

     “Plan Year” means the 12-month period beginning on each January 1 and
ending on the following December 31. The initial Plan Year is the period
beginning on August 23, 2013 and ending on December 31, 2013.

     “Retirement” means a Participant’s Separation from Service with the
Participating Employer after (i) attaining at least five (5) years of Service
and (ii) the date upon which the sum of a Participant’s age and such
Participant’s consecutive full years of Service (since such Participant’s most
recent date of hire or election to the Board, as applicable) with the Company or
any Affiliate equals or exceeds 65.

4

--------------------------------------------------------------------------------




     “Retirement Savings Plan” means the Company’s Retirement Savings Plan, or
any other defined contribution plan designated by the Company which is
maintained by the Participating Employer and intended to be qualified under Code
Section 401(a).

     “Separation from Service” means the termination of a Participant’s
employment or Service with a Participating Employer for any reason which
constitutes a “separation from service” within the meaning of Section 409A of
the Code and the regulations promulgated thereunder, including Treasury
Regulation Section 1.409A-1(h).

     “Service” means, for a Participant who is an Employee, the period of time
during which an employment relationship exists between an Employee and the
Participating Employer or any Affiliate, or predecessor businesses thereof
including Aercept, Dataradio, Skybility, Technocom and Wireless Matrix and Radio
Satellite Integrators, including any period during which the Employee is on an
approved leave of absence, whether paid or unpaid. “Service” shall not be deemed
to have ceased if an Employee transfers directly between a Participating
Employer and the Company or another Affiliate. “Service” means, for a
Participant who is a Non-Employee Director, the period of time during which the
Non-Employee Director serves as a member of the Board.

     “Subsequent Election” means an election made by a Participant in accordance
with Section 4.1(d).

     “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or a dependent (as defined
in Code Section 152, without regard to Section 152(b)(1), (b)(2), and (d)(1)(B))
of the Participant; loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, in each case as determined in the
sole discretion of the Plan Administrator.

     “Valuation Date” shall mean each business day except as specified below.

               (a) The Valuation Date for benefits upon Retirement and for
benefits upon Separation from Service shall be (i) except as set forth in clause
(ii) immediately below, the last business day of the month in which the
Separation from Service occurs or, (ii) with respect to Key Employees whose
benefits are delayed to comply with Treasury Regulation Section 1.409A-3(i)(2),
the last business day of the month following the date which is six months
following such Participant’s Separation from Service.

               (b) The Valuation Date for an in Service distribution shall be
the last business day of the month in which the in Service distribution date
occurs.

               (c) The Valuation Date for benefits upon Disability shall be the
last business day of the month in which the Plan Administrator determines that
the Participant is Disabled.

               (d) The Valuation Date for benefits upon death is the last
business day of the month in which the Participant’s death occurs.

     “Vested Interest” means the portion of a Participant’s Class Year
Distribution Account(s) which, pursuant to the Plan, is nonforfeitable.

5

--------------------------------------------------------------------------------




ARTICLE 3
ADMINISTRATION OF THE PLAN AND DISCRETION

          3.1. The Plan Administrator shall have full power and authority to
interpret the Plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan and to make any other determinations and to take any other such actions
as it deems necessary or advisable in carrying out its duties under the Plan;
including, without limitation, the investment direction of Plan assets. All
action taken by the Plan Administrator arising out of, or in connection with,
the administration of the Plan or any rules adopted thereunder, shall, in each
case, lie within its sole discretion, and shall be final, conclusive and binding
upon the Company, the Board, all Participating Employers, all Employees, all
Participants, all Beneficiaries and all persons and entities having an interest
in the Plan. The Plan Administrator, may, however, delegate to any person or
entity any of its powers or duties under the Plan. To the extent of any such
delegation, the delegate shall become the Plan Administrator responsible for
administration of the Plan, and references to the Plan Administrator shall apply
instead to the delegate. Any action by the Plan Administrator assigning any of
its responsibilities to specific persons who are directors, officers or
employees of the Company shall not constitute delegation of the Plan
Administrator’s responsibility but rather shall be treated as the manner in
which the Plan Administrator has determined internally to discharge such
responsibility.

          3.2. The Plan Administrator shall serve without compensation for its
services unless otherwise determined by the Board. Except as set forth in
Section 5.2(b), all expenses of administering the Plan shall be paid by the
Company.

          3.3. The Company and Participating Employers shall indemnify and hold
harmless the Committee and Plan Administrator and the members thereof from any
and all claims, losses, damages, expenses (including counsel fees) and liability
(including any amounts paid in settlement of any claim or any other matter with
the consent of the Board) arising from any act or omission of such member,
except when the same is due to gross negligence or willful misconduct.

          3.4. Any decisions, actions or interpretations to be made under the
Plan by the Company, the Board, any Participating Employer or the Plan
Administrator shall be made in its respective sole discretion, not as a
fiduciary, and need not be uniformly applied to similarly situated individuals
and shall be final, binding and conclusive on all persons interested in the
Plan.

          3.5. Upon a Change of Control, the Plan Administrator, as constituted
immediately prior to such Change of Control, shall continue to act as the Plan
Administrator. However, the individual who was the Chief Executive Officer of
the Company (or if such person is unable or unwilling to act, the next highest
ranking officer) immediately prior to the Change of Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Plan Administrator.

6

--------------------------------------------------------------------------------




               Upon such Change of Control, the Company may not remove the Plan
Administrator in existence prior to such Change of Control, unless 2/3rds of the
members of the Board and a majority of Participants and Beneficiaries with
account balances consent to such removal and replacement. With respect to
directing the investment of Plan assets, the trustee of any rabbi trust shall
follow the instructions in place prior to such Change of Control, as amended at
any time, from the Plan Administrator that was designated and in existence prior
to such Change of Control or from any duly appointed independent third party
appointed under this Section.

          3.6. The Company and Participating Employers shall, with respect to
the Plan Administrator identified under this Section: (i) pay all reasonable
expenses and fees of the Plan Administrator; and (ii) supply full and timely
information to the Committee on all matters related to the Plan, any rabbi
trust, Participants, Beneficiaries and accounts as the Plan Administrator may
reasonably require.

ARTICLE 4
PARTICIPATION

          4.1. Election to Participate.

               (a) Eligibility and Timing of Election to Participate. Any
Eligible Employee or Eligible Director may enroll in the Plan effective as of
the first day of a Plan Year by filing a completed and fully executed Enrollment
Agreement with the Plan Administrator by a date set by the Plan Administrator.

                    (i) Filing of Enrollment Agreement. Subject to Sections
4.1(e), 4.3 and clause (iii) below, an executed Enrollment Agreement must be
filed by December 31 of the Plan Year preceding the Plan Year in which such
Compensation is to be earned, or such other time as may be established by the
Plan Administrator; provided, however, that all deferral elections under the
Plan must be made at a time that is permitted under applicable law, including,
without limitation, Code Section 409A.

                    (ii) Revocation of Election. Except as otherwise provided in
Section 6.7(a), deferral elections for a Plan Year are irrevocable.

                    (iii) “Evergreen” Enrollment Agreement. The Plan
Administrator, in its discretion, may provide in the Enrollment Agreement that
such Enrollment Agreement will continue in effect for each subsequent year or
performance period. Such “evergreen” Enrollment Agreements will become effective
with respect to an item of Compensation on the date such election becomes
irrevocable under this Section 4.1. An evergreen Enrollment Agreement may be
terminated or modified prospectively with respect to Compensation for which such
election remains revocable under this Section 4.1.

7

--------------------------------------------------------------------------------




               (b) Amount of Deferral. Pursuant to the applicable Enrollment
Agreement, the Eligible Employee or Eligible Director shall irrevocably elect
the percentage or dollar amount by which (as a result of payroll deduction, in
the case of Participants that are Employees) the Participant’s Compensation will
be deferred for the Plan Year. Each Participant’s Enrollment Agreement shall
designate separately the percentage or dollar amount of Compensation to be taken
from the Participant’s base salary, short term incentive compensation, Full
Value Equity Awards, director fees or retainers and any other incentive
compensation approved by the Company for the Plan Year, in each case, as
applicable; and whether, if applicable, to defer in the Plan any refund to the
Participant of 401(k) contributions made to the Company’s Retirement Savings
Plan. Notwithstanding the foregoing, partial deferrals of Full Value Equity
Awards shall not be permitted; if a Participant elects to defer the settlement
of Full Value Equity Awards to be granted during a Plan Year, such election will
apply to all Full Value Equity Awards granted during such year. Subject to the
following sentence, the amount that may be deferred is any whole percentage or
dollar amount of the Participant’s Compensation; provided, however, that, for
Participants that are Employees, deferrals will be made after required payroll
tax deductions and any deductions elected by the Participant (including, but not
limited to, deductions for payment for medical and other benefit coverages). The
Plan Administrator may establish maximum and/or minimum amounts and/or
percentages that may be deferred under this Section 4.1 and may change such
standards from time to time. Any such maximum or minimum and the type of
Compensation to which the maximum or minimum applies shall be communicated by
the Plan Administrator to the Participants prior to the date by which
Participants must submit an Enrollment Agreement with respect to the Plan Year.

               (c) Timing and Form of Payment of Distribution from Accounts. At
the time that a Participant makes a deferral election with respect to a Plan
Year, the Participant shall designate the time and form in which such deferral
and any notional earnings or losses thereon shall be distributed; provided,
however, that all Enrollment Agreements filed by an Eligible Employee or
Eligible Director must provide for distribution to be made at a time and in a
form that is consistent with the distribution options made available under the
Plan and permitted under applicable law, including, without limitation, Code
Section 409A. In accordance with the foregoing, a Participant may only designate
one or more of the following as the time at which a distribution will be made:

                    (i) Pursuant to a specified time or fixed schedule in
accordance with Treasury Regulation Section 1.409A-3(i)(1);

                    (ii) Upon a Separation from Service;

                    (iii) Upon a Change of Control;

                    (iv) Upon a Disability; or

                    (v) Upon death;

With respect to the deferral of a Full Value Equity Award that vests ratably
over a period of two or more years, the initial deferral period for such award
must end on the last vesting date of such award or on an anniversary date of the
last vesting date of such award. With respect to the deferral of a Full Value
Equity Award with a cliff vesting provision, the initial deferral period for
such award must end on the first anniversary of the vesting date or on some
later anniversary of the vesting date.

8

--------------------------------------------------------------------------------




An election with respect to the time and form of benefit distributions may not
be changed, except as expressly provided for herein. In the event the
Participant fails to make a valid election of the time and form of payment, the
distribution will be made in a lump sum upon the first to occur of (ii) through
(v) above. In the event that such date is determined to be after a Participant’s
Separation from Service and the Participant to whom the payment relates is
determined to be a Key Employee, then to the extent deemed necessary to comply
with Treasury Regulation Section 1.409A-3(i)(2), the payment shall not be made
before the end of the six-month period following such Participant’s Separation
from Service.

               (d) Subsequent Elections. Each Participant who has made an
election to defer Compensation may make a Subsequent Election to further defer
the time of payment and/or change the form of payment for one or more of such
Participant’s Class Year Distribution Accounts. No such Subsequent Election
shall be valid unless it is made 12 months prior to the previously scheduled
payment date applicable to such distribution account, it does not take effect
until at least 12 months after the date on which the Subsequent Election is
made, and the payment commencement date is deferred for not less than five (5)
years from the previously scheduled payment date. For the avoidance of doubt, in
the event of the Participant’s Separation from Service with the Company prior to
the expiration of 12 months from the date the Subsequent Election is made, the
Subsequent Election shall be of no effect. For purposes of this subsection, a
series of installment payments shall be considered a single payment.

               (e) Performance Based Compensation. An Enrollment Agreement with
respect to the deferral of Performance-Based Compensation must be submitted to
the Plan Administrator no later than six (6) months prior to the end of the
period in which the services are performed and in accordance with the Section
409A of the Code and Treasury Regulation Section 1.409A-2(a)(8). An Enrollment
Agreement submitted pursuant to this Section 4.2(e) shall become irrevocable as
of the day immediately following the latest date for filing such election.

          4.2. Leave of Absence.

               (a) Paid Leave of Absence. If a Participant is authorized by his
or her Participating Employer for any reason to take a paid leave of absence
from the employment or Service of the Participating Employer, and such leave of
absence does not constitute a Separation from Service, the Participant shall
continue to be considered actively employed by or in the service of the
Participating Employer for purposes hereof and the Participant’s Enrollment
Agreement shall continue to apply to any Compensation paid during such leave of
absence.

               (b) Unpaid Leave of Absence. If a Participant is authorized by
his or her Participating Employer for any reason to take an unpaid leave of
absence from the employment of or Service with the Participating Employer, the
Participant shall continue to be considered actively employed by the
Participating Employer for purposes hereof. Upon the earlier of the date the
leave of absence expires or the date the Participant returns to paid employment
or service, deferrals shall resume for the remaining portion of the Plan Year in
which the expiration or return occurs, based on the Enrollment Agreement, if
any, in effect for that Plan Year. If no deferral election was made for that
Plan Year, no Plan deferrals shall be withheld from Compensation for the
remainder of the Plan Year.

9

--------------------------------------------------------------------------------




          4.3. Filing of Elections by New Eligible Employees or Eligible
Directors. The Plan Administrator may, in its discretion, permit an Employee or
Non-Employee Director who first becomes an Eligible Employee or Eligible
Director after the beginning of a Plan Year to enroll in the Plan for that Plan
Year by filing a completed and fully executed Enrollment Agreement, in
accordance with Section 4.1, as soon as practicable following the date the
Employee or Non-Employee Director becomes an Eligible Employee or Eligible
Director but, in any event, not later than 30 days after such date.
Notwithstanding the foregoing, however, any election by an Eligible Employee or
Eligible Director to defer Compensation pursuant to this Section 4.3 shall apply
only to such amounts as are earned by the Eligible Employee or Eligible Director
after the date on which such Enrollment Agreement is filed.

ARTICLE 5
ALLOCATION TO ACCOUNTS

          5.1. Accounts. For each Participant, the Plan Administrator shall
establish and maintain a Cash Class Year Distribution Account and an Equity
Class Year Distribution Account, as applicable, for each Plan Year. The amount
of Compensation deferred for a Plan Year pursuant to Article 4 shall be credited
by the Participating Employer to the Participant’s Class Year Distribution
Account(s), in accordance with the Participant’s Enrollment Agreement, as soon
as reasonably practicable following the close of the payroll period,
compensation payment date or equity settlement date for which the Compensation
would otherwise be payable or settled, as applicable, as determined by the Plan
Administrator in its sole discretion. Amounts credited to a Participant’s Equity
Class Year Distribution Account in respect of deferrals of Full Value Equity
Awards shall be credited in the form of deferred stock units with each deferred
stock unit the equivalent of one share of Common Stock, that would have
otherwise been issued upon settlement of the Full Value Equity Award at the time
of vesting, subject to any adjustment contemplated in the equity plan pursuant
to which the Full Value Equity Award was granted. Any amount once taken into
account as Compensation for purposes of the Plan shall not be taken into account
thereafter. The Participant’s Class Year Distribution Account(s) shall be
reduced by the amount of payments made by the Company to the Participant or the
Participant’s Beneficiary pursuant to the Plan.

          5.2. Earnings and Losses on Accounts.

               (a) General. A Participant’s Cash Class Year Distribution
Account(s) shall be deemed credited with earnings (positive or negative) in
accordance with the Earnings Crediting Options elected by the Participant from
time to time. Participants may allocate their Cash Class Year Distribution
Accounts among the Earnings Crediting Options available under the Plan only in
whole percentages of not less than 1%. A Participant’s Equity Class Year
Distribution Account shall be deemed credited with earnings (positive or
negative) that mirror the performance of the number of shares of Common Stock
equal to the number of deferred stock units credited to the Participant’s Equity
Class Year Distribution Account. If dividends on the Common Stock payable in
cash are declared, additional deferred stock units will be credited to such
Equity Class Year Distribution Account in the following manner. First, a
notional value equal to the cash value of dividends that would be paid upon the
same number of whole shares of Common Stock as the Participant has deferred
stock units in his or her Equity Class Year Distribution Account on the record
date established for such dividend will be calculated. Second, such notional
value will be deemed to be allocated to the Participant’s Equity Class Year
Distribution Account and credited to a corresponding number of deferred stock
units to such Equity Class Year Distribution Account (in whole or fractional
units) as of the same date, as soon as administratively practicable.

10

--------------------------------------------------------------------------------




               (b) Investment Options. The deemed rate of return, positive or
negative, credited or debited, as the case may be, under each Earnings Crediting
Option is based upon the actual investment performance of the investment fund(s)
as the Plan Administrator may designate from time to time, and shall equal the
total return of such investment fund net of asset based charges, including,
without limitation and as the Plan Administrator determines from time to time,
money management fees, and fund expenses. The amount of such deemed investment
rate of return shall be determined by the Plan Administrator and such
determination shall be final and conclusive upon all concerned. The Plan
Administrator reserves the right, on a prospective basis, to add or delete
Earnings Crediting Options. If a Participant does not make an election of an
Earnings Crediting Option, the Participant’s Cash Class Year Distribution
Account will be allocated to such Earnings Crediting Option(s) as determined by
the Plan Administrator in its sole discretion, and the Plan Administrator shall
be absolved of any liability or responsibility for such action.

          5.3. Earnings Crediting Options. Notwithstanding that the rates of
return credited or debited to Participants’ Cash Class Year Distribution
Accounts under the Earnings Crediting Options are based upon the actual
performance of the investment options specified in Section 5.2, or such other
investment funds as the Plan Administrator may designate, the Company shall not
be obligated to invest any Compensation deferred by Participants under this
Plan, or any other amounts, in such portfolios or in any other investment funds.

          5.4. Changes in Earnings Crediting Options. A Participant may change
the Earnings Crediting Options to which the Participant’s Cash Class Year
Distribution Accounts are deemed to be allocated, subject to such rules and
limitations as may be determined by the Plan Administrator. Each such change may
include (a) reallocation of the Participant’s existing Cash Class Year
Distribution Account(s) in whole percentages of not less than 1%, and/or (b)
change in investment allocation of amounts to be credited or debited to the
Participant’s Cash Class Year Distribution Account(s) in the future, as the
Participant may elect. The effect of a Participant’s change in Earnings
Crediting Options shall be reflected in the Participant’s Cash Class Year
Distribution Account(s) at such time following the Plan Administrator’s receipt
of notice of such change as shall be determined by the Plan Administrator in its
sole discretion.

          5.5. Valuation of Accounts. The value of a Participant’s Class Year
Distribution Account(s) as of any Valuation Date shall equal the amounts
theretofore credited or debited to such Distribution Account(s), including any
earnings (positive or negative) deemed to be earned on such Distribution
Account(s) in accordance with Section 5.2 through the day preceding such date
(or the last trading date prior to such date, in the case of an Equity Class
year Distribution Account), less the amounts theretofore deducted from such
Distribution Account(s).

          5.6. Statement of Accounts. The Plan Administrator shall provide to
each Participant, not less frequently than annually, a statement in such form as
the Plan Administrator deems appropriate setting forth the balance standing to
the credit of each Participant in each of his or her Class Year Distribution
Accounts.

11

--------------------------------------------------------------------------------




          5.7. Distributions from Accounts.

               (a) For purposes of any provision of the Plan relating to
distribution of benefits to Participants or Beneficiaries, the value of a
Participant’s Class Year Distribution Account(s) shall be determined as of any
Valuation Date as soon as reasonably practicable preceding the distribution
date, as determined by the Plan Administrator in its sole discretion. In the
case of any benefit payable in the form of a single lump-sum payment, the value
of a Participant’s Class Year Distribution Account(s), as determined pursuant to
this Article 5, shall be distributed. In the case of any benefit payable in the
form of annual installments, as of any payment date, the amount of each
installment payment shall be determined as the quotient of (x) the value of the
Participant’s Class Year Distribution Account subject to distribution, as
determined pursuant to this Article 5, divided by (y) the number of remaining
annual installments immediately preceding the payment date.

               (b) In the case of any benefit payable in the form of annual
installments, the initial installment will be paid within 90 days after the
event giving rise to the distribution (Retirement, Separation from Service,
Disability or death, as applicable), and subsequent installments will be valued
each December 31st and paid as soon as administratively feasible thereafter.

               (c) Any distribution made to or on behalf of a Participant from
such Participant’s Cash Class Year Distribution Account in an amount which is
less than the entire balance of any such Distribution Account shall be made pro
rata from each of the Earnings Crediting Options to which such Distribution
Account is then allocated.

               (d) Any and all distributions from a Participant’s Cash Class
Year Distribution Account(s) shall be made in cash. Any and all distributions
from a Participant’s Equity Class Year Distribution Account(s) shall be
distributed in whole shares of Common Stock (one share for each deferred stock
unit) and any remainder shall be distributed in cash. No fractional shares will
be issued under the Plan.

ARTICLE 6
BENEFITS TO PARTICIPANTS

          6.1. Benefits From the Class Year Distribution Account(s). Benefits
from a Participant’s Class Year Distribution Account shall be paid to the
Participant as follows:

               (a) In-Service Distributions. In the case of a Participant who
continues in Service, the portion of the Participant’s Class Year Distribution
Account consisting solely of the Participant’s deferrals under Section 4.1 and
earnings thereon under Section 5.2 shall be paid or commence to be paid to the
Participant by the payment date elected by the Participant in the Enrollment
Agreement pursuant to which such Class Year Distribution Account was established
(which payment date may be no earlier than the first month of the second Plan
Year after the Plan Year for which such Class Year Distribution Account was
established, e.g., January 2014 for the 2013 Class Year Distribution Account),
in a lump sum or in up to five (5) annual installments, as elected by the
Participant in the Enrollment Agreement or in a Subsequent Election.

12

--------------------------------------------------------------------------------




               (b) Continuation of Service Condition. In the case of a
Participant whose Service with a Participating Employer ceases, the
Participant’s elections in an Enrollment Agreement or in a Subsequent Election
with respect to the time and form of distribution of such Participant’s Class
Year Distribution Account(s) applicable when a Participant is in Service shall
be void and of no effect, and distribution of such Distribution Account(s) shall
be governed by the Participant’s elections in an Enrollment Agreement or in a
Subsequent Election applicable to distribution upon Retirement, Separation from
Service, Disability or death, as applicable.

          6.2. Vesting.

               (a) A Participant shall have a 100% Vested Interest in his or her
Cash Class Year Distribution Account(s), and any deemed earnings thereon, at all
times. A Participant will vest in his or her Equity Class Year Distribution
Account(s) at the same rate as the vesting schedule of the underlying Full Value
Equity Award(s).

          6.3. Benefits Upon Retirement. As soon as practicable following
Retirement, each Class Year Distribution Account of the Participant shall be
distributed in one of the following methods, as elected by the Participant in
the Enrollment Agreement pursuant to which such Class Year Distribution Account
was established or in a Subsequent Election: (a) in a lump sum or (b) in up to
fifteen (15) annual installments. Such Participant’s Distribution Account(s)
shall continue to be credited with earnings and/or losses in accordance with
Section 5.2 until fully distributed.

          6.4. Benefits Upon Separation from Service. As soon as practicable
following a Participant’s Separation from Service prior to Retirement, the
Vested Interest of all of the Participant’s Class Year Distribution Accounts
shall be distributed in a lump sum. Such Participant’s Distribution Account(s)
shall continue to be credited with earnings and/or losses in accordance with
Section 5.2 until fully distributed. In the event that the Participant to whom
the payment relates is determined to be a Key Employee, then to the extent
deemed necessary to comply with Treasury Regulation Section 1.409A-3(i)(2), the
payment shall not be made before the end of the six-month period following such
Participant’s Separation from Service.

          6.5. Benefits Upon Death. In the event of a Participant’s death before
the complete distribution of his or her Class Year Distribution Accounts, such
Participant’s Beneficiary, named on the most recently filed Designation of
Beneficiary form, shall be paid a lump sum as soon as practicable following the
Participant’s death. Such Participant’s Distribution Account(s) shall continue
to be credited with earnings and/or losses in accordance with Section 5.2 until
fully distributed.

          6.6. Benefits Upon Disability. In the case of a Participant who
becomes Disabled, all of the Participant’s Class Year Distribution Accounts
shall be distributed in a lump sum as soon as practicable following the
Participant’s becoming Disabled. Such Participant’s Distribution Account(s)
shall continue to be credited with earnings and/or losses in accordance with
Section 5.2 until fully distributed.

          6.7. Acceleration of Payment.

               (a) Unforeseeable Emergency. In the event that the Plan
Administrator, upon written request of a Participant, determines, in its sole
discretion, that the Participant has suffered an Unforeseeable Emergency, the
Company shall pay to the Participant from his or her Class Year Distribution
Account(s), as soon as practicable following such determination, an amount
necessary to meet such Unforeseeable Emergency, in a manner consistent with Code
Section 409A and the regulations issued thereunder, after deduction of any and
all taxes as may be required pursuant to Section 7.9 (the “Emergency Benefit”).
Emergency Benefits shall be paid to the extent such portion of one or more of
such Class Year Distribution Accounts is sufficient to meet the emergency, in
the order in which such Accounts would otherwise be distributed to the
Participant. With respect to that portion of any Class Year Distribution Account
which is distributed to a Participant as an Emergency Benefit in accordance with
this Section 6.7(a), no further benefit shall be payable to the Participant
under this Plan. To the extent required by the regulations under Code Section
409A, upon receipt of Emergency Benefits, the Participant’s deferral election
under Section 4.1 shall be cancelled for the rest of the Plan Year in which the
Emergency Benefits are paid.

13

--------------------------------------------------------------------------------




               (b) Change of Control.

                    (i) To the extent permitted by the regulations under Code
Section 409A, within the 30 days preceding or the twelve (12) months following a
Change of Control, the Company may exercise its discretion to terminate this
Plan and, notwithstanding any other provision of the Plan or the terms of any
Enrollment Agreement or Subsequent Election, distribute to or with respect to
each Participant all of his or her Class Year Distribution Accounts in a single
lump sum payment.

                    (ii) A Participant will receive all his or her Class Year
Distribution Accounts in a single lump sum payment equal to the unpaid balance
of all of his or her Accounts within ninety (90) days from his or her Separation
from Service if such Separation from Service occurs within eighteen (18) months
following a Change of Control.

                    (iii) A Participant who is receiving Retirement installment
payments at the time of a Change of Control will receive the unpaid balance of
his or her Class Year Distribution Accounts in a single lump sum within ninety
(90) days after such Change of Control regardless of any election otherwise made
in his or her Enrollment Agreement or Subsequent Election.

               (c) Other Acceleration Event. To the extent permitted by Code
Section 409A and the regulations issued thereunder, notwithstanding the terms of
an Enrollment Agreement or Subsequent Election, distribution of all or part of a
Participant’s Class Year Distribution Account(s) may be made at any time the
Plan fails to meet the requirements of Code Section 409A and the regulations
thereunder, with such payment not to exceed the amount required to be included
in the Participant’s income as a result of the failure.

          6.8. Small Balance Cash-Out. If a Participant becomes eligible for a
distribution in accordance with the provisions of this Article 6, the Plan
Administrator shall, notwithstanding any election of the time and form of
payment by the Participant, distribute to the Participant the Participant’s
Class Year Distribution Account(s) in a lump sum, if the total value of the
Participant’s Class Year Distribution Account(s) on the date that payment is to
commence does not exceed $50,000 or the maximum amount permitted to be
automatically distributed under the regulations promulgated under Code Section
409A, with such payment made on or before the later of (a) December 31 of the
calendar year in which the Participant’s Retirement, Separation from Service,
Disability or death occurs, or (b) the fifteenth day of the third month
following the Participant’s Retirement, Separation from Service, Disability or
death. In the event that such date is determined to be after a Participant’s
Separation from Service and the Participant to whom the payment relates is
determined to be a Key Employee, then to the extent deemed necessary to comply
with Treasury Regulation Section 1.409A-3(i)(2), the payment shall not be made
before the end of the six-month period following such Participant’s Separation
from Service.

14

--------------------------------------------------------------------------------




          6.9. Deduction Limitation on Benefit Payments. Notwithstanding the
foregoing, if a Participating Employer reasonably anticipates that the
Participating Employer’s deduction with respect to any distribution from the
Plan would be limited or eliminated by application of Code Section 162(m), then
to the extent permitted by Treasury Regulation Section 1.409A-2(b)(7)(i),
payment shall be delayed as deemed necessary to ensure that the entire amount of
any distribution from this Plan is deductible. Any amounts for which
distribution is delayed pursuant to this Section shall continue to be credited
with earnings and/or losses in accordance with Section 5.2 until fully
distributed. The delayed amounts (and any amounts credited or debited thereon)
shall be distributed to the Participant (or his or her Beneficiary in the event
of the Participant’s death) at the earliest date the Participating Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m). In the event
that such date is determined to be after a Participant’s Separation from Service
and the Participant to whom the payment relates is determined to be a Key
Employee, then to the extent deemed necessary to comply with Treasury Regulation
Section 1.409A-3(i)(2), the delayed payment shall not be made before the end of
the six-month period following such Participant’s Separation from Service.

ARTICLE 7
MISCELLANEOUS

          7.1. Amendment and Termination. The Plan may be amended, suspended,
discontinued or terminated at any time by the Company; provided, however, that
no such amendment, suspension, discontinuance or termination shall reduce or in
any manner adversely affect the rights of any Participant with respect to
benefits that are payable or may become payable under the Plan based upon the
vested balance of the Participant’s Class Year Distribution Account(s) as of the
effective date of such amendment, suspension, discontinuance or termination.
Notwithstanding the preceding provisions of this Section 7.1, the Company
reserves the right to amend the Plan, either retroactively or prospectively, in
whatever manner is required to achieve compliance with the requirements of Code
Section 409A.

          7.2. Claims Procedure. It is intended that the claims procedures of
this Plan be administered in accordance with the claims procedure regulations of
the Department of Labor set forth in 29 CFR §2560.503-1.

               (a) Claim. A person who believes that he or she is being denied a
benefit to which he is entitled under the Plan (hereinafter referred to as a
“Claimant”) may file a written request for such benefit with the Plan
Administrator, setting forth the claim.

               (b) Claim Decision. Upon receipt of a claim, the Plan
Administrator shall advise the Claimant within ninety (90) days of receipt of
the claim whether the claim is denied. If special circumstances require more
than ninety (90) days for processing, the Claimant will be notified in writing
within ninety (90) days of filing the claim that the Plan Administrator requires
up to an additional ninety (90) days to reply. The notice will explain what
special circumstances make an extension necessary and indicate the date a final
decision is expected to be made.

15

--------------------------------------------------------------------------------




               If the claim is denied in whole or in part, the Claimant shall be
provided a written opinion, using language calculated to be understood by the
Claimant, setting forth:

                    (i) The specific reason or reasons for such denial;

                    (ii) The specific reference to pertinent provisions of this
Plan on which such denial is based;

                    (iii) A description of any additional material or
information necessary for the Claimant to perfect his or her claim and an
explanation why such material or such information is necessary;

                    (iv) Appropriate information as to the steps to be taken if
the Claimant wishes to submit the claim for review;

                    (v) The time limits for requesting a review under subsection
(c) and for review under subsection (d) hereof; and

                    (vi) The Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination.

               (c) Request for Review. Within sixty (60) days after the receipt
by the Claimant of the written opinion described above, the Claimant may request
in writing that the Plan Administrator review its determination. The Claimant or
his or her duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Plan Administrator. If the Claimant does not request a review of the
initial determination within such sixty (60) day period, the Claimant shall be
barred and estopped from challenging the determination.

               (d) Review of Decision. Within sixty (60) days after the Plan
Administrator’s receipt of a request for review, it will review the initial
determination. After considering all materials presented by the Claimant, the
Plan Administrator will render a written opinion, written in a manner calculated
to be understood by the Claimant, setting forth the specific reasons for the
decision and containing specific references to the pertinent provisions of the
Plan on which the decision is based. If special circumstances require that the
sixty (60) day time period be extended, the Plan Administrator will so notify
the Claimant and will render the decision as soon as possible, but no later than
one hundred twenty (120) days after receipt of the request for review.

          7.3. Designation of Beneficiary. Each Participant may designate a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such Beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Plan Administrator and shall
not be effective until received by the Plan Administrator, or its designee. If
no Beneficiary has been named, or the designated Beneficiary or Beneficiaries
shall have predeceased the Participant, the Beneficiary shall be the
Participant’s estate. If a Participant designates more than one Beneficiary, the
interests of such Beneficiaries shall be paid in equal shares, unless the
Participant has specifically designated otherwise.

16

--------------------------------------------------------------------------------




          7.4. Limitation of Participant’s Right. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in Service,
nor shall it interfere with the rights of the Employer to terminate the
employment or Service of any Participant and/or to take any personnel action
affecting any Participant without regard to the effect which such action may
have upon such Participant as a recipient or prospective recipient of benefits
under the Plan. Any amounts payable hereunder shall not be deemed salary or
other compensation to a Participant for the purposes of computing benefits to
which the Participant may be entitled under any other arrangement established by
the Company or its Affiliates for the benefit of its employees.

          7.5. No Limitation on Company Actions. Nothing contained in the Plan
shall be construed to prevent the Company from taking any action which is deemed
by it to be appropriate or in its best interest.

          7.6. Obligations to Participating Employer. If a Participant becomes
entitled to a distribution of benefits under the Plan, and if at such time the
Participant has outstanding any debt, obligation, or other liability
representing an amount owing to the Participating Employer, then the
Participating Employer may offset such amount owed to it against the amount of
benefits otherwise distributable. Such determination shall be made by the Plan
Administrator in its sole discretion.

          7.7. Nonalienation of Benefits. Except as expressly provided herein,
no Participant or Beneficiary shall have the power or right to transfer
(otherwise than by will or the laws of descent and distribution), alienate, or
otherwise encumber the Participant’s or Beneficiary’s interest under the Plan.
The Participating Employer’s obligations under this Plan are not assignable or
transferable, except to (a) any corporation or other entity which acquires all
or substantially all of the Participating Employer’s assets or (b) any
corporation or other entity into which the Participating Employer may be merged
or consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.

          7.8. Protective Provisions. Each Participant shall cooperate with the
Company by furnishing any and all information requested by the Company in order
to facilitate the payment of benefits hereunder, taking such physical
examinations as the Company may deem necessary and taking such other relevant
action as may be requested by the Company. If a Participant refuses to
cooperate, the Company shall have no further obligation to the Participant under
the Plan, other than payment to such Participant of the then current vested
balance of the Participant’s Class Year Distribution Account(s) in accordance
with his or her applicable Enrollment Agreement and/or Subsequent Election.

          7.9. Taxes. The Participating Employer may make such provisions and
take such action as it may deem appropriate for the withholding of any taxes
which the Participating Employer is required by any law or regulation of any
governmental authority, whether Federal, state or local, to withhold in
connection with any benefits under the Plan, including, but not limited to, the
withholding of appropriate sums from any amount otherwise payable to the
Participant (or his or her Beneficiary). Each Participant, however, shall be
responsible for the payment of all individual tax liabilities relating to any
such benefits.

17

--------------------------------------------------------------------------------




          7.10. Unfunded Status of Plan. The Plan is an “unfunded” plan for tax
and ERISA purposes. This means that the amount of each Class Year Distribution
Account of a Participant is represented by the amount assigned to a memorandum
bookkeeping account, which is allocated to hypothetical shares or units of
investment funds (or Common Stock) available under the Plan. As the nature of
the investment funds (or Common Stock) that form the “index” or “meter” for the
valuation of the memorandum bookkeeping account changes, the valuation of the
bookkeeping account changes as well. The amount owed to a Participant at any
point in time is represented by the value assigned to the memorandum bookkeeping
account. The Company may decide to use a “rabbi trust” to anticipate its
potential Plan liabilities, and it may attempt to have Plan investments mirror
the hypothetical investments deemed credited to the bookkeeping accounts.
However, the liability to pay the benefits is the Company’s, and the assets of
the rabbi trust are potentially available to satisfy the claims of general
creditors of the Company that are not Plan Participants. Each Class Year
Distribution Account of a Participant shall at all times represent a general
obligation of the Company. The Participant shall be a general creditor of the
Company with respect to this obligation, and shall not have a secured or
preferred position with respect to the Participant’s Class Year Distribution
Account(s). Nothing contained herein shall be deemed to create an escrow, trust,
custodial account or fiduciary relationship of any kind.

          7.11. Severability. If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.

          7.12. Governing Law. To the extent not preempted by federal law, the
Plan shall be construed in accordance with and governed by the laws of the State
of California, without reference to the principles of conflict of laws.

          7.13. Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.

          7.14. Gender, Singular and Plural. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, or neuter, as the
identity of the person or persons may require. As the context may require, the
singular may read as the plural and the plural as the singular.

          7.15. Spouse’s Interest. The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.

          7.16. Notice. Any notice or filing required or permitted to be given
to the Plan Administrator under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to CalAmp, 1401 N. Rice
Avenue, Oxnard, CA 93030, Attention CFO, or to such other person or entity as
the Plan Administrator may designate from time to time. Such notice shall be
deemed given as of the date of delivery, or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, CalAmp has caused this latest version of the Plan to be
executed by its officer thereunto duly authorized, on this 1st day of July,
2014.

CalAmp Corp.     By:   /s/ Richard Vitelle Richard Vitelle   Executive Vice
President & CFO


19

--------------------------------------------------------------------------------




Appendix A

Affiliates

 

 

CalAmp Wireless Networks Corporation (f/k/a Dataradio Corporation)

CalAmp Wireless Data Systems, Inc. (f/k/a Wireless Matrix USA, Inc.)

CalAmp Radio Satellite Integrators, Inc. (f/k/a Radio Satellite Integrators,
Inc.)

--------------------------------------------------------------------------------